TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00500-CV



                               William Earl Sheridan, Appellant

                                                  v.

                                  Angelia Harrington, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. D-1-FM-05-000021, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After William Earl Sheridan, acting pro se, failed to timely file his appellant’s brief,

the clerk of this Court wrote him advising that his brief was overdue and that if he did not file his

brief or otherwise respond by March 10, 2014, his appeal would be subject to dismissal for want of

prosecution. On March 11, 2014, Sheridan filed a motion requesting a 30-day extension of time to

file his brief. Sheridan’s motion was rejected because it lacked a proper certificate of service. The

clerk of this Court again wrote Sheridan, advising him that if he did not file his brief or otherwise

respond by April 7, 2014, his appeal would be subject to dismissal for want of prosecution. The

April 7 deadline has passed, and Sheridan has made no response. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: April 18, 2014




                                              2